CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH THE
COMMISSION.




Confidential


avisbudgetexhibitsfor_image1.gif [avisbudgetexhibitsfor_image1.gif]


                                    
North American Fleet, Lease
& Remarketing Operations

        
16800 Executive Plaza Dr.
Regent Court Bldg., 6N-1A
Dearborn, MI 48126

August 9, 2017




To: Mike Schmidt, Senior Vice President – Fleet Services
Avis Budget Car Rental, LLC


Gregg Nierenberg, Vice President – Fleet Services
Avis Budget Car Rental, LLC




Subject: Avis Budget Car Rental 2018 Model Year Program Letter




This Avis Budget Car Rental, LLC 2018 Model Year Program Letter (the "Program
Letter") will confirm the agreement reached between Avis Budget Car Rental, LLC
("ABCR"), its affiliates and all entities it controls and Ford Motor Company
("Ford"), (the "Parties"), regarding purchases by ABCR of Ford vehicles, which
include any new and unused passenger cars, vans or trucks bearing the marks
"Ford" or "Lincoln" as from time to time are offered for sale by Ford in the
United States to Ford Dealers ("Ford Vehicles") for the 2018 Program Year.
"Program Year" ("PY") is defined and outlined on Attachment VIII “Volume and
Adjustments” from August 1, 2017 and runs through June 30, 2018 or the date
listed as “End Date”. The 2018 PY is comprised of 2018 model year vehicles and
includes all Ford Vehicles purchased by ABCR during the dates specified on
Attachment VIII “Volume and Adjustments” unless both parties mutually agree to
conclude the PY sooner. Exceptions to the PY will be summarized in Attachment
VIII "Volume Adjustments" attached hereto and incorporated herein. The Parties
agree that each month during the PY, ABCR shall prepare and submit to Ford
during the 2nd week of the month, an updated production plan by week and by
month, outlining production for the entire PY - the most current plan is
outlined on Attachment IX “Production Plan” attached hereto and incorporated
herein. The Parties understand the Production Plan does not constitute a timing
guarantee; however, both Parties will make reasonable efforts to fulfill the
Production Plan.


Other than those items specifically identified in this Program Letter, all terms
and conditions announced in related communications from Ford to ABCR, Ford's
2018 Model Daily Rental Repurchase Program and Ford's 2018 Model Daily Rental
Long Term Risk Program, dated June 1, 2017 (the "Program Communications")
control. Terms used in this letter that are defined in such Program
Communications shall have the meaning set forth in the Program Communications
unless a contrary definition is provided in this Program Letter in which case
the definition in this Program Letter shall prevail. “Ford Dealer” is




--------------------------------------------------------------------------------

 
 
Page 2 of 6
 
 
18 ABCR/ Ford Program



defined as an independent entity in the United States authorized by Ford to sell
new Ford Vehicles under one or more dealer sales and service agreements.arties
hereto acknowledge and agree that this Program Letter, and the Program
Communications relating to the acquisition by ABCR or its affiliates from Ford,
and the repurchase by Ford, of Ford Vehicles, shall constitute a single contract
among the Parties for all purposes, including in the event of a bankruptcy
filing by any of the Parties.


This Program Letter and all of the enhancements apply to the 2018 Program Year
as defined herein. The terms and conditions contained in this Program letter are
offered to meet competitive offers and promote the selection of Ford and Lincoln
products. This Program Letter contains the entire agreement between Ford and
ABCR with respect to the subject matter hereof and supersedes any prior
agreements and understanding, written or oral. This Program Letter may only be
changed by writing signed and delivered by the duly authorized representatives
of ABCR and Ford.


Like Kind Exchange Notification
Ford is hereby notified that (ABCR) and its subsidiaries, AESOP Leasing L.P.
(“AESOP Leasing”), Avis Rent A Car System, LLC (“Avis”) and Budget Rent A Car
System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified
intermediary (“QI”) for the purpose of facilitating a like kind exchange program
under Section 1031 of the Internal Revenue Code of 1986, as amended. As such,
ABCR, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange
Corporation, acting in its capacity as QI, all of their rights, but not their
obligations, in any existing manufacturer purchase agreements they may have with
Ford for the purchase of replacement Vehicles and/or the repurchase of
relinquished Vehicles. This notification will
apply to all future purchases of replacement Vehicles and/or the repurchases of
relinquished Vehicles unless specifically excluded in writing.


Purchase Volume
During the 2018 Program Year, ABCR agrees to purchase for use in or in support
of operations at ABCR locations a Minimum Annual Volume of [REDACTED] Ford
Vehicles from the Ford Dealers of their choice in the United States ("Minimum
Annual Volume") in the mix outlined on Attachment I “Program Volume” attached
hereto and incorporated herein. ABCR agrees to order for production [REDACTED]
of the [REDACTED] Ford Vehicles for production prior to December 15, 2017. In
recognition of this volume commitment, Ford agrees to provide ABCR with
enhancements to the announced risk, repurchase and GAV programs as set forth
herein.


In consideration of the obligations undertaken by ABCR, Ford shall cooperate
with Ford Dealers with whom ABCR negotiates the purchase of Ford Vehicles
(consistent with the sales and service agreements between Ford and Ford Dealers)
to make reasonable allocations of Ford Vehicles available for resale to ABCR.
ABCR understands and agrees that production loss attributable to (a) shortage or
curtailment of material, labor, transportation, or utility service; (b) any
labor or production difficulty; (c) any governmental action; and/or (d) any
cause beyond the reasonable control of Ford may affect vehicle volumes and may
result in lower volume deliveries and/or delays in deliveries. In any such
event(s), Ford shall notify ABCR in a timely fashion and, if applicable, shall
provide ABCR with an estimate as to the times(s) of any delays in such
deliveries.


Ford will use commercially reasonable efforts to achieve the mix outlined in
Attachment I “Program Volume” attached hereto and incorporated herein, and ABCR
recognizes that the mix could change and that any such changes to the mix shall
be changes determined necessary by Ford to accommodate changes to the Ford
Vehicle production plans. ABCR acknowledges and agrees that it is possible that
future demand for Ford Vehicles for retail sales in the United States could be
at levels that may limit the allocation of such Vehicles available to fleet
buyers such as ABCR. In the event Ford is unable to deliver the Minimum Annual
Volume and to the extent such shortfall/delay is not due to causes beyond Ford's
reasonable control as set forth above, Ford agrees to work with ABCR to find a
commercially reasonable solution.












--------------------------------------------------------------------------------

 
 
Page 3 of 6
 
 
18 ABCR/ Ford Program





Risk Program
ABCR agrees that of the [REDACTED] Ford Vehicles it purchases during the 2018
Acquisition Year, a mix of approximately [REDACTED] shall be purchased as Ford
Risk Vehicles, vehicle mix and incentives are outlined on Attachment I “Program
Volume” and on Attachment II Risk Program” attached hereto and incorporated
herein.


All Risk Vehicles must be ordered with Fleet Identification Number ("FIN") and
option code 56K. Risk Vehicle incentive payments will be made monthly through
the automated competitive allowance payment system. All Risk Vehicles [REDACTED]
with the exception of any equipment changes or reconfigurations that affect the
price.


Guaranteed Auction Value ("GAV") Program Description and Detail
ABCR agrees that of the [REDACTED] Ford Vehicles it purchases during the 2018
Program Year, approximately [REDACTED] shall be subject to the Ford GAV Program,
as outlined on Attachment I “Program Volume” attached hereto and incorporated
herein. Once vehicles are delivered, order code 56Z is not transferable to other
programs.


As part of the ABCR GAV Program, Ford agrees to enhance the 2018 Model
Repurchase Program with the following items described below. The ABCR Guaranteed
Auction Value Program details are outlined on Attachment III "GAV Program and
Attachment IV "GAV Specifications" attached hereto and incorporated herein.


As detailed in the 2018 Model Daily Rental Repurchase Program (page 3), the Ford
Mustang continues to be the only Ford Vehicle that has a surcharge applied to
the monthly depreciation rate based on the month of vehicle acceptance. ABCR
will be able to return up to [REDACTED] in this time without a [REDACTED].


As outlined on Attachment III "GAV Program" attached hereto and incorporated
herein, [REDACTED]. [REDACTED] which can be claimed within a tier. If
[REDACTED], the vehicle will be [REDACTED] regardless of days-in-service.


[REDACTED]


Ford and ABCR agree that the terms and conditions of the GAV Program shall be
the same as the terms and conditions set forth in the 2018 Model Daily Rental
Repurchase Program as amended by this Program Letter, except as follows:


a.    All references to "Repurchase" or "Repurchase Program" shall be deleted
and replaced by "Guaranteed Auction Value," "GAV" or "Guaranteed Auction Value
Program." The terms "Guaranteed Auction Value" and "GAV" shall have the same
meaning and shall be used interchangeably.


b.    The GAV shall be equal to the Repurchase Settlement Amount as defined in
the Repurchase Programs and will be paid to ABCR in two separate transactions:
(1) the first payment will consist of Net Auction Proceeds and be paid by the
Ford Sponsored Auction to ABCR as directed by ABCR; and (2) the second payment
will consist of a GAV Supplement Amount ("GAVSA") to be paid by Ford on the
Wednesday of the week following the sale of vehicles at the Ford Sponsored
Auction. The GAVSA shall be determined by calculating the GAV, deducting net
auction proceeds and adding the interest reimbursement amount set forth below.


c.    To reimburse ABCR for [REDACTED] held for sale at Ford Sponsored Auctions
more than [REDACTED] from Acceptance Date, [REDACTED] will be included in the
GAVSA as follows:






--------------------------------------------------------------------------------

 
 
Page 4 of 6
 
 
18 ABCR/ Ford Program



•
[REDACTED]    [REDACTED]

•
[REDACTED]    [REDACTED]

•
[REDACTED]    [REDACTED]



d.    Title to GAV vehicles will remain in the name of ABCR until the auction
sale date at which time ABCR will transfer title, or cause title to be
transferred, to the purchasing dealer.


e.    On the [REDACTED] day after the Acceptance Date, vehicles not sold at a
Ford Sponsored Auction will be repurchased by Ford and Ford will pay ABCR the
Repurchase Settlement Amount set forth in the applicable Ford Repurchase Program
for such model year. In addition to the Repurchase Settlement Amount, Ford will
also [REDACTED] set forth herein.


f.    Notwithstanding anything to the contrary in the Program Communications, as
of the date of this Program Letter, Ford shall be under no obligation to
repurchase vehicles except as set forth herein.


g.    Except as specifically amended herein, all other terms and conditions in
the 2018 Model Daily Rental Repurchase Program remain in effect.


[REDACTED ] Agreement
ABCR agrees that so long as it purchases Ford Vehicles that are subject to
Ford's GAV Program and/or Ford's Repurchase Program, at Ford's request, ABCR
will enter into [REDACTED] Agreement in which [REDACTED]. Each such agreement
will provide that the parties will [REDACTED].


[REDACTED]
•
[REDACTED]

•
[REDACTED]

•
[REDACTED] are set forth on Attachment V [REDACTED] attached hereto and
incorporated herein.

•
Any Ford vehicle tendered for sale/repurchase, and rejected for any reason,
[REDACTED].

•
Vehicles must be ordered as GAV with order code 56 G or 56 Z.

•
[REDACTED], VINs must be submitted through Ford's fleet website after October
31, 2017.

•
[REDACTED] must be submitted prior to the vehicle exceeding the
Maximum-Out-of-Service-Date (MOSD) +180 days.

•
[REDACTED] weekly - the week following submission.

•
[REDACTED] that are made in error can be reversed but will be charged [REDACTED]
per annum interest from the claim date to the repayment date.



Post Acceptance Chargeback
•
If Ford accepts a returned Ford vehicle, the vehicle will not be subject to
future chargeback for undetected issues except for oil sludge and title issues.



[REDACTED]
ABCR and Ford agree that the Minimum Volume represents a significant percentage
of the ABCR vehicle rental fleet and that [REDACTED].


Confidentiality
This Program Agreement, or any part of the contents hereof, and all records,
statements and matters relating hereto including information obtained or
provided, including information related to Ford’s vehicle cycle plans, future
products and related activities, shall be treated as confidential and each of
the parties shall take or cause to be taken the same degree of care in
preventing disclosure of the Confidential Material as it does with its own
confidential trade or business information, including ensuring that any
employees, vendors or suppliers that obtain or have access to such Confidential
Material also maintain the same level of confidentiality.




--------------------------------------------------------------------------------

 
 
Page 5 of 6
 
 
18 ABCR/ Ford Program



Further, except as may otherwise be required by law or by subpoena or civil
investigative demand, neither party shall provide the Confidential Material, or
any part thereof, to any other person or legal entity, including vendors and
suppliers, without the prior written consent of the other, which consent shall
not be withheld unreasonably. In disclosing the Confidential Material to any
person or legal entity, the disclosing party will impose on the receiving party
the same degree of confidentially and care that the parties have undertaken in
the first sentence of this Section or, in the case of Confidential Material
supplied to any person or governmental agency pursuant to subpoena or civil
investigative demand, requirement of the Securities and Exchange Commission or
similar request, the disclosing party will seek an appropriate protective order
or confidential treatment, and will use its best efforts to assure that the
receiving party or entity returns all copies of all the Confidential Material
that shall have been furnished to it, promptly after the receiving party or
entity shall have completed its required analysis or review of such Confidential
Material.


Illegality of Agreement
If any provision of this Program Agreement is rendered invalid, illegal or
unenforceable by enactment of a statute or a final decision by a court or
governmental agency of competent jurisdiction, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired.




Michigan Law
This Program Agreement shall in all respects be governed by and be construed in
accordance with the laws of the State of Michigan without giving effect to the
principles of conflicts of laws thereof. Any litigation regarding this Program
Agreement shall be brought only in the United States District Court in Detroit,
Michigan. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any such litigation in that Court, and agree not to plead or
claim that such litigation has been brought in an inconvenient forum. Neither
party shall be liable for any special, incidental, consequential or punitive
damages caused by or arising out of any performance or non-performance of this
Agreement.


Failure to Perform due to Strike, etc Excused
Other than as to payment obligations, if the failure of either party to fulfill
its obligations within the time periods set forth in this Agreement, arise
because of circumstances such as acts of God, acts of government, floods, fires,
explosions, accidents, strikes or other labor disturbances, wars, civil
insurrection, sabotage, nuclear or environmental disaster or other similar
circumstances wholly outside the control of the defaulting Party (collectively,
“Force Majeure Event”), then such failure shall be excused hereunder for the
duration of such Force Majeure Event. In the event a Force Majeure Event
continues for more than thirty calendar days, or a mutually-recognized
significant reduction in air travel occurs, the parties will commence
negotiations in an effort to agree on modifications to this Program Agreement
permitting both parties to continue without substantial penalty.


Counterparts
This Program Agreement may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.


Waivers and Extensions
The parties to this Program Agreement may waive any right, breach or default
which such party has the right to waive, provided that such waiver will not be
effective against the waiving party unless it is in writing, signed by such
party, and specifically refers to this Agreement. Waivers may be made in advance
or after the right waived has arisen or the breach or default waived has
occurred. Any waiver may be conditional. No waiver of any breach of any
agreement or provision will be deemed a waiver of any preceding or succeeding
breach thereof or of any other agreement or provision. No waiver or extension of
time for performance of any obligations or acts will be deemed a waiver or
extension of the time for performance of any other obligations or acts.






--------------------------------------------------------------------------------

 
 
Page 6 of 6
 
 
18 ABCR/ Ford Program



Recap of 2018 PY Attachments
Attachment I         Program Volume
Attachment II        Risk Program
Attachment III        GAV Program
Attachment IV        GAV Specification
Attachment V        [REDACTED]
Attachment VI        Volume Adjustments
Attachment VII        Production Plan


Notices
Any notice, consent, approval or other communication required or permitted
hereunder shall be in writing, shall be transmitted given by registered or
certified United States Mail or by express mail courier service, and shall be
deemed given when deposited in the mail, postage prepaid and addressed as
follows:


Ford Motor Company, Regent Court Building
16800 Executive Plaza Drive
Suite 6N 316
Dearborn, MI 48126
Attention: Rental Manager, Rental, Lease and Remarketing Operations


Please concur by signing below signifying ABCR's acceptance of the 2018 Program
Letter. By executing this Annual Program Letter ABCR certifies that Ford's Fleet
Program [REDACTED].


Sincerely,
/s/ Susan Kizoff
Susan Kizoff, Rental Manager

            
Ford Motor Company
 
 
 
/s/ Mark LaNeve
8/21/17
Mark LaNeve, VP Marketing Sales and Service
Date





Agreed:
 
Avis Budget Car Rental, LLC
 
 
 
/s/ Mike Schmidt
8/29/17
Mike Schmidt, Senior Vice President- Fleet Services
Date





--------------------------------------------------------------------------------






Attachment I
Ford Motor Company / Avis Budget Car Rental
2018 PROGRAM YEAR
PROGRAM VOLUME
 
 
 
 
 
 
 
 
 
 
PROGRAM
RISK
 
TOTAL VOLUME by MY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Memo:
 
 
Ford
 
Ford
 
Ford
 
Cum Dec.
 
 
GAV
 
RISK
 
Total
 
Delivery
 
 
[REDACTED]
Fiesta
 
Focus
 
Fusion Hybrid
 
Mustang Fastback
a/
 
 
Mustang Convertible
a/
 
 
Taurus
 
Escape
 
Edge
 
Flex
 
Explorer
 
Expedition
 
Fseries (F150-F350)
 
Transit Wagon
 
Continental
 
MKX
 
MKT TownCar
 
Navigator
 
 
Total
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
b/
[REDACTED]
 
 
 
 
 
 
 
 
 
Current Mix/ Remaining volume
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]



a/ The first [REDACTED] Mustang GAV (Coupe and Convertibles) returned in Q4 2019
will not be [REDACTED]. This will be preprogrammed and will not require a claim.
b/ Cum Q4 production must be prioritized for production no later than M2
priority code










--------------------------------------------------------------------------------






Attachment II
 
 
 
 
 
 
 
 
 
 
 
 
 
Ford Motor Company / Avis Budget Car Rental
2018 Program Year / 2018 MY Vehicles
 
Risk Program a/
 
 
 
 
 
 
 
 
Incentive Components
 
 
 
Total
 
Series
Option
Equipment
Total
 
Off
 
FIMPS
 
18 Model Year Vehicles & Minimum Specs
 
Volume
 
Code
Code
Group
Incentive
 
Invoice
 
Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FORD CAR & TRUCK
 
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a/ Risk Vehicles ordered with 56K will be [REDACTED]








--------------------------------------------------------------------------------






Attachment III
Ford Motor Company / Avis Budget Car Rental
 
2018 Program Year
 
Guaranteed Auction Value Program (GAV) a/
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
Months In Service MIS
 
[REDACTED]
Days In Service DIS
 
Mileage Cap All vehicles
 
Mileage Cap Transit & Flex
 
[REDACTED]
 
Mileage Charge > cap
 
Order Code
 
 
 
[REDACTED] by vehicle line DNE
 
Fiesta
 
Focus
 
Fusion Hybrid
 
Mustang Fastback
 
Mustang Convertible
 
Taurus
 
Escape
 
Edge
 
 
 
  [REDACTED] by vehicle line DNE
Explorer
 
Expedition
 
Transit Wagon
 
 
 






--------------------------------------------------------------------------------





  [REDACTED] by vehicle line DNE
[REDACTED]
MKZ
 
Continental
 
MKX
 
Navigator
 
 
 
  [REDACTED] by vehicle line DNE
Flex
 
MKT Town Car
 
 
 
  [REDACTED] by vehicle line DNE
F150 Super Crew
 
 
 
a/
2018 MY vehicles. 2019 MY vehicles are not included and will be addressed if
required GAV vehicles are [REDACTED] to the level in effect at the date of order
receipt.
 
[REDACTED] Calculation is determined by total repurchase by vehicle line by MY.
[REDACTED] has been exhausted vehicles returned will charge [REDACTED] will be
determined by [REDACTED] whichever is greater. [REDACTED] is not fully utilized
that available [REDACTED].








--------------------------------------------------------------------------------






Attachment IV
 
2018 FORD DAILY RENTAL REPURCHASE PROGRAM
 
Avis Budget Car Rental
 
MINIMUM EQUIPMENT REQUIREMENTS
 
 
 
 
 
 
 
•         Percentages listed are the minimum mandatory monthly (not yearly)
requirement for each option or package for each vehicle line.
 
 
•         No equipment deletions are allowed from the minimum package/array;
option equipment listed is required.
 
 
•         Upgrades in vehicle series and/or optional equipment are acceptable.
 
 
•         Accounts must order exterior and interior color combinations in
compliance with our Rental Color and Trim Matrix, which is available
 
 
          on the www.fleet.ford.com website, under the "Programs" tab, "Rental"
section.
 
 
 
 
 
 
 
Ford and Lincoln Vehicles - Avis Budget Car Rental
 
 
 
 
 
 
 
2018MY Focus
 
18MY Fusion Hybrid
 
 
Requires 90% Titanium
 
 
 
 
Requires 50% mix of 5-Door
 
SE Hybrid (P0L/600A) – 70%
 
 
 
 
• Moonroof w/ Universal Garage Door Opener (13B) – 25%
 
 
Sedan SEL (P3H/250A) - 5%
 
• Technology Package (14L) – 100%
 
 
 
 
 
 
 
5-Door SEL (P3M/250A) - 5%
 
Titanium Hybrid (P0R/700A) – 30%
 
 
 
 
• Navigation (60N) - 100%
 
 
 
 
• Moonroof w/ Universal Garage Door Opener (13B) – 25%
 
 
Sedan Titanium (P3J/300A) - 45%
 
 
 
 
• Voice-Activated Touchscreen Navigation (58K)
 
 
 
 
 
 
 
 
 
5-Door Titanium (P3N/300A) - 45%
 
 
 
 
• Voice-Activated Touchscreen Navigation (58K)
 
 
 
 
 
 
 
 
 
18MY Taurus
 
18MY MKT Town Car
 
 
 
 
MKT AWD (J5N/500A)
 
 
Limited
 
• 3.7L V6 Engine (99K)
 
 
• Equipment Group 201A
 
• Black Velvet Metallic Paint (G1)
 
 
• Leather Seating (J)
 
• Charcoal Black Leather Interior (7W)
 
 
• Navigation (20N)
 
 
 
 
• Power Moonroof (439) 50%
 
 
 
 
18MY Mustang Fastback
 
18MY Mustang Convertible
 
 
Requires minimum 75% mix of Premium series.
 
 
 
 
 
 
EcoBoost Convertible Premium (P8U/201A)
 
 
EcoBoost Fastback (P8T/101A) 
 
• 2.3L EcoBoost Engine (99H)
 
 
• 2.3L EcoBoost Engine (99H)
 
• 10 Speed Automatic Transmission (44U)
 






--------------------------------------------------------------------------------





 
• 10 Speed Automatic Transmission (44U)
 
• Spare Wheel and Tire (66W)
 
 
• Spare Wheel and Tire (66W)
 
 
 
 
 
 
 
 
 
EcoBoost Fastback Premium (P8T/201A) – 75% Minimum
 
 
 
 
• 2.3L EcoBoost Engine (99H)
 
 
 
 
• 10 Speed Automatic Transmission (44U)
 
 
 
 
• Spare Wheel and Tire (66W)
 
750 of the 3000 Convertibles can be returned Q4, 2019 without a surcharge
 
 
 
 
 
 
 
 
 
 
 
 
18MY Flex
 
18MY Edge
 
 
Requires mix of 50% SEL series and 50% Limited series.
 
Requires minimum 40% mix of Titanium series.
 
 
 
 
 
 
 
SEL FWD (K5C/202A) or AWD (K6C/202A) – 50%
 
SEL FWD (K3J/201A) or AWD (K4J/201A)
 
 
• Equipment Group 202A
 
• Equipment Group 201A
 
 
• Navigation 52N
 
• 3.5L Ti-VCT V6 Engine (998/44J)
 
 
• Roof Rack Side Rails (68B) – 50%
 
• Roof Rack Side Rails (68B) – 50%
 
 
 
 
 
 
 
Limited FWD (K5D/303A) or AWD (K6D/303A) – 50%
 
Titanium FWD (K3K/300A) or AWD (K4K/300A) – 40% Min
 
 
• Roof Rack Side Rails (68B) – 50%
 
• 2.0L I-4 EcoBoost Engine (standard) (999/446)
 
 
• Multipanel Vista Roof (43P) – 50%
 
• Technology Package (51T)
 
 
 
 
• Roof Rack Side Rails (68S) – 50%
 
 
 
 
• Panoramic Vista Roof (43P) – 50%
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------







 
18MY Expedition
 
18MY Explorer
 
 
 
 
Requires Equipment Group 202A
 
 
 
 
XLT FWD (K7D/202A) or AWD (K8D/202A)
 
 
XLT 4x2 (U1H/202A or K1H/202A) or 4x4 (U1J/202A or K1J/202A)
 
• Equipment Group 202A
 
 
• Equipment Group 202A
 
• Dual Panel Moonroof (439) – 50%
 
 
• Voice-Activated Navigation System (59N)
 
• Safe and Smart Package (65S)
 
 
• Power Moonroof (43M) - 50%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18MY Transit Wagon
 
18MY F-150
 
 
XLT Wagon (302A)
 
Super Crew XLT 4x2 (W1C/302A) or 4x4 (W1E/302A) 75%
 
 
 
 
• Equipment Group 302A
 
 
Minimum 40% 15 Passenger (765) with 3.5L EcoBoost Engine (99G)
 
• 4x2: 3.3L V6 PFDI Engine w/ 6-Speed Auto Trans (99B/446)
 
 
Minimum 10% Sliding Passenger Side Cargo Door X2Y
 
• 4x4: 3.5L EcoBoost Engine w/ 10-Speed Auto Trans (99G/44G)
 
 
• Reverse Sensing System (43R)
 
• Bed Liner - Spray-in (96W)
 
 
• Privacy Tint (All Around) incl. Rear-Window Defogger (92E)
 
• Trailer Tow Package (53A)
 
 
• Running Board required:
 
• Twin Panel Moonroof (43V) - 25%
 
 
» Running Board (68H) - 33%
 
 
 
 
» Extended Length Running Board (68J) - 33%
 
Super Crew Lariat 4x2 (W1C/501A) or 4x4 (W1E/501A) 25%
 
 
» Power Running Board (68L) - 33%
 
• Equipment Group 501A
 
 
• SYNC Package: 58Y, OR 584
 
• 3.5L EcoBoost Engine w/ 10-Speed Auto Trans (99G/44G)
 
 
• Styled aluminum alloy wheels (64S) (except U4X)
 
• Lariat Chrome Appearance Package (86L)
 
 
note seating option codes:
 
• Bed Liner - Spray-in (96W)
 
 
» 12 Passenger Seating (no option code required)
 
• Trailer Tow Package (53A)
 
 
» 15 Passenger Seating choose option code 765
 
• Voice-Activated Navigation System (50N)
 
 
» 10 Passenger Seating choose option code 761
 
• Twin Panel Moonroof (43V) - 25%
 
 
Not Available:
 
 
 
 
• Vinyl Floor (16E)
 
 
 








--------------------------------------------------------------------------------








Attachment V
Ford Motor Company / Avis Budget Car Rental
2018 Program Year
[REDACTED] a/
 
Eligible Vehicles c/
 
Amount
 
Model
 
Series
 
Array
 
 
 
 
 
 
 
 
 
 
 
[REDACTED]
































 
[REDACTED]
































 
 
 
 
 
 
 
 
 
 
 [REDACTED]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



a/
[REDACTED]
 
[REDACTED] apply to 2018 MY in the 18 PY; 2019 MY vehicles are not included and
will be addressed if required Offered on all Ford Vehicles ordered as GAV but
not tendered for sale.
 
[REDACTED] total per vehicle line GAV volume and will be rejected once the
[REDACTED] has been exceeded.
 
Any Ford vehicle tendered for sale/repurchase, and rejected for any reason, will
be ineligible for a [REDACTED].
 
Vehicles must be ordered as GAV with order code 56 G or 56 Z.
 
To Claim [REDACTED], VINs must be submitted through Ford's fleet website after
October 31, 2017.
 
Claims must be submitted prior to the vehicle exceeding the
Maximum-Out-of-Service-Date (MOSD) +180 days.
 
Claims will be paid weekly - the week following submission.
 
Claims for [REDACTED] that are made in error can be reversed but may be charged
15% per annum interest from the claim date to the repayment date.










--------------------------------------------------------------------------------






Attachment VI
2018 Program Year
Avis Budget Car Rental / Ford Motor Company
VOLUME ADJUSTMENTS
 
 
 
A
B
 
ADJUSTMENTS a/
 
 
C
 
 
 
Early Orders #'s Prior
Full
 
 
 
 
 
 
Start
7/1/2016
PY
 
 
 
 
 
 
TOTAL
Program
FULL PROGRAM YEAR
 
Date
Program
Risk
Total
Base
 
 
 
 
 
 
VOLUME
End Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Default
 
[REDACTED]


























 
 
FIESTA
 
 
 
FOCUS
 
 
 
FUSION HYBRID
 
 
 
MUSTANG Fastback
 
 
 
MUSTANG Convertible
 
 
 
TAURUS
 
 
 
EDGE
 
 
 
FLEX
 
 
 
ESCAPE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





EXPLORER
 
[REDACTED]
























 
 
EXPEDITION
 
 
 
Fseries (F150-F250)
 
 
 
TRANSIT Wagon
 
 
 
CONTINENTAL
 
 
 
MKX
 
 
 
MKT
 
 
 
NAVIGATOR
 
 
 
 
 
Grand Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOTES:
A/ Start Date for 2018 PY Vehicles
B/ Volume if any ordered prior to 7/1/17
C/ End Dates to be determined if different than 6/30/18










--------------------------------------------------------------------------------






Attachment VII
2018 Avis Budget Car Rental
2017 CY Forecast
 
 
Preliminary
 
 
October Delivery
November Delivery
December Delivery
Total
 
2018
 
December
 
 
October Production
November Production
December Production
Program
ABG
Job 1
Veh Line
Delivery
 
J2
J3
J4
K1
K2
K3
K4
L1
L2
L3
L4
L5
M1
M2
Volume
Total thru
 
 
Target
 
11-Sep
18-Sep
25-Sep
2-Oct
9-Oct
16-Oct
23-Oct
30-Oct
6-Nov
13-Nov
20-Nov
27-Nov
4-Dec
11-Dec
 
Dec
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12/11/17
Fiesta
[REDACTED]
 
 
10/9/17
Focus
 
 
8/7/2017
Fusion Hybrid
 
 
10/25/17
MSTG Coupe
 
 
10/25/17
MSTG Conv
 
 
10/16/17
Taurus
 
 
9/18/2017
Edge
 
 
6/19/17
Flex
 
 
8/28/17
Escape
 
 
10/16/17
Explorer
 
 
10/17/17
Expedition
 
 
8/14/17
F-Series
 
 
11/20/17
Transit 15 Pass
 
Transit 12 Pass






--------------------------------------------------------------------------------







 
 
[REDACTED]
9/4/17
MKZ
 
 
8/14/17
Continental
 
 
9/18/17
MKX
 
 
6/19/17
MKT/TC
 
 
10/17/17
Navigator
 
 
 
Total
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Monthly Production
 
[REDACTED]






